Status of Claims
1.	This is a Non-final office action in response to communication received on June 24, 2020. Claims 1-20 are pending and examined herein.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-9 are a method; claims 10-16 are a system; and claim 17-20 are a method. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
(I) Abstract recitation, note recitation that is not underlined or non-underlined recitation, as per claims 1-20  is as follows: 
1. A method for tracking an eco-friendly activity performed by a user during a financial transaction, the method comprising: receiving a transaction file related to the financial transaction performed by the user who has enrolled for a green-score reward service, wherein the green-score reward service is hosted by a server system to encourage the eco-friendly activity performed by the user; determining whether the financial transaction comprises at least one attribute from a plurality of attributes which corresponds to the eco-friendly activity, wherein the at least one attribute is determined based on a presence of one or more green bits in the transaction file related to the financial transaction performed by the user; and upon determination, updating a green score in a user profile associated with the user enrolled for the green-score reward service.  
2. The method as claimed in claim 1, wherein the one or more green bits are present in at least one of a header section or an application data section of the transaction file.  
3. The method as claimed in claim 1, further comprising: sending the transaction file with the green bit to an issuing server associated with a payment account of the user, wherein the payment account is used for the financial transaction; and receiving a verification confirmation of the financial transaction from the issuing server, wherein the green score is updated upon receipt of the verification conformation.  
4. The method as claimed in claim 1, wherein updating the green score comprises: incrementing the green score by a predetermined number upon determination; 
resetting the green score to a default score based on a time cycle; and 
rewarding the user based on the green score.  
5. The method as claimed in claim 1, wherein the at least one attribute of the plurality of attributes comprises at least one of: declination a request for taking print of a transaction receipt during the financial transaction at an automated teller machine (ATM) terminal; and declination of a request for taking print of a customer copy during the financial transaction at a point of sale (POS) terminal.  
6. The method as claimed in claim 1, wherein the at least one attribute of the plurality of attributes comprises at least one of: a decrease in an electricity bill amount paid by the user consecutively for a threshold number of months; and a decrease in a fuel consumption of the user consecutively for a threshold number of months.  
7. The method as claimed in claim 1, wherein the at least one attribute of the plurality of attributes comprises opting for at least one of an electronic-bill, or an electronic-payment card statement.  
8. The method as claimed in claim 1, wherein the at least one attribute of the plurality of attributes comprises purchasing at least one product from a merchant registered as an eco- friendly merchant under the green-score reward service.  
9. The method as claimed in claim 1, wherein the at least one attribute of the plurality of attributes comprises purchasing an eco-friendly product through e-commerce.  
10. A server system comprising: a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory and thereby cause the server system to perform at least in part to: receive a transaction file related to a financial transaction performed by a user who has enrolled for a green-score reward service, wherein the green-score reward service is hosted by the server system to encourage the eco-friendly activity performed by the user; determine whether the financial transaction comprises at least one attribute from a plurality of attributes which corresponds to the eco-friendly activity, the at least one attribute determined based on a presence of one or more green bits in the transaction file related to the financial transaction performed by the user; and upon determination, update a green score in a user profile associated with the user enrolled for the green-score reward service.  
11. The server system as claimed in claim 10, wherein the processor is further configured to cause the server system to perform at least in part to: send the transaction file with the green bit to an issuing server associated with a payment account of the user, wherein the payment account is used for the financial transaction; and receiving a verification confirmation of the financial transaction from the issuing server, wherein the green score is updated upon receipt of the verification conformation.  
12. The server system as claimed in claim 10, wherein the processor is further configured to perform at least in part to: increment the green score by a predetermined score upon determination; reset the green score to a default score based on a time cycle; and reward the user based on the green score.  
13. The server system as claimed in claim 10, wherein the processor is further configured to cause the server system to save the updated green score in a database communicatively coupled with the server system.  
14. The server system as claimed in claim 10, wherein the at least one attribute of the plurality of attributes comprises declining a request for taking print of a transaction receipt during the financial transaction at an automated teller machine (ATM) terminal.  
15. The server system as claimed in claim 10, wherein the at least one attribute of the plurality of attributes comprises declining a request for taking print of a customer copy during the financial transaction at a point of sale (POS) terminal.  
16. The server system as claimed in claim 10, wherein the at least one attribute of the plurality of attributes comprises at least one of: a decrease in an electricity bill amount paid by the user consecutively for a threshold number of months; and a decrease in a fuel consumption of the user consecutively for a threshold number of months.  
17. A method for tracking an eco-friendly activity performed by a user during a financial transaction, the method comprising: receiving a response from the user, during the financial transaction, on a notification message for taking a paper printed transaction receipt of the payment transaction; determining whether the response corresponds to declining the paper printed transaction receipt, wherein the declining of the paper printed transaction receipt corresponds to the eco-friendly activity; upon successful determination of the declination, setting a flag of a green bit to one in a transaction file related to the financial transaction performed by the user; and sending the transaction file to a server system managing a green-score reward service, wherein the server system is configured to: verify a subscription of the user of for the green-score reward service, determine the flag of the green bit set to one, based on a communication with an issuer server associated with a payment account of the user, and update a green score of the user.  
18. The method as claimed in claim 17, wherein the at least one attribute of the plurality of attributes comprises at least one of: declination of a request for taking print of a transaction receipt during the financial transaction at an automated teller machine (ATM) terminal; and declination of a request for taking print of a customer copy during the financial transaction at a point of sale (POS) terminal.  
19. The method as claimed in claim 17, wherein the at least one attribute of the plurality of attributes comprises at least one of: a decrease in an electricity bill amount paid by the user consecutively for a threshold number of months; and a decrease in a fuel consumption of the user consecutively for a threshold number of months.  
20. The method as claimed in claim 17, further comprising sending the notification message to a user device of the user, and wherein receiving the response comprises receiving a tap or swipe of a payment card of the user on a merchant terminal. 
	Further, the underlined recitation represents additional elements which are evaluated further under step 2A prong two and step 2B analysis as set forth below.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of collecting and analyzing user data as it pertains to financial transactions carried out by a user based on which a green score is determined for a user to provide incentive or rewards, which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-20 at least are as noted above via underlining would readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA) as generic computing components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1, 6-7, 9-12, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0003]-[0005]. The processor executing the "apply it" instruction is further connected to one or more device(s) merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Gathered/received data is considered insignificant extra solution activity such as pre-solution activity e.g. data gathering (see MPEP 2106.05(g)). Further, the processor  analyzes captured data within encoded transaction files indicating green activity or action of a user during a transaction, conducted at a ATM or POS. via green bits, e.g. encoding and decoding image data (RecogniCorp). Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored reward based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic computing device to provide personalized reward commensurate with green score of a user engaging eco friendly activities, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of collecting and analyzing user data as it pertains to financial transactions carried out by a user based on which a green score is determined for a user to provide incentive or rewards, which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of collecting and analyzing user data as it pertains to financial transactions carried out by a user based on which a green score is determined for a user to provide incentive or rewards, which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data is received and based on analysis targeted reward is to be transmitted over a network]; 

	(ii) (a) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), (b) Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53, (c) Patent No.: US 6,272,495 [PCT Pub. Date 10/29/1998] note "The text object is produced by an examination of the free-format data by applying natural language processing techniques, such as parsing, which is known in the prior art. Such language processing techniques have been applied to "clean" or "scrub" databases and large and complex software systems have been applied. In each case in the prior art, however, the natural language processing has been applied to analyse the data to enable the creation of new database fields.", and (d)  Patent No.: US 9,418,375 [Filed: 01/29/2016] note "Product recommendation program 122 determines product categorization, product characterization, product attributes, and identifies similar products using one or more known methods such as extracting information from embedded metadata, tags, using NLP, deep linguistic processing, or other known information extraction techniques to collect data used to classify and characterize the product to be rated." [similarly here transaction files comprising green bits are parsed to analyze data pertaining to user's green transactions such that a green score and a reward commensurate with user's green score can be provided to the user]; and

	(iii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here notifications are displayed to the user on interfaces during a transaction].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-4, and 8-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh et al. (Pub. No.: US 2012/0191525)  referred to hereinafter as Singh, in view of Zhu et al. (Pub. No.: US 2009/0252318) referred to hereinafter as Zhu.
As per claims 1 and 10, 
- as per claim 1, Singh discloses a method for tracking an […] activity performed by a user during a financial transaction, the method comprising (see Abstract note “communications system for financial transactions, such as payment transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, stored value accounts and the like, is enhanced and/or used to Support reward transactions. Thus, the reward communications can be processed as transactions over the communications system in a way similar to and/or together with credit/debit transactions”): 
- as per claim 10, Singh discloses a server system comprising: a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory and thereby cause the server system to perform at least in part to (see [0513]):
- as per claim limitations of claims 1 and 10: (a) Singh discloses receiving a transaction file related to the financial transaction performed by the user who has enrolled for a … reward service, wherein the … reward service is hosted by a server system to encourage the … activity performed by the user (see Figs. 1, 4, and their associated disclosure; [0007] note “the issuers and/or their partners in the loyalty program use files to exchange information about the rewards.”; [0040]-[0047]; [0262] note “merchant is to save the purchase details (169) in a file and transmit the file with purchase details of other transactions to the portal (143) (e.g., at the time of submitting the transactions for settlement, or at a regular and/or predefined time interval)”; [0513]); 
(b) Singh discloses determining whether the financial transaction comprises at least one attribute from a plurality of attributes which corresponds to the … activity, wherein the at least one attribute is determined based on a presence of one or more … bits in the transaction file related to the financial transaction performed by the user (see Figs. 10, 13, and their associated disclosures; [0038] “In one embodiment, one or more bitmaps ( 405) are used to specify which data fields are present in the message. In one embodiment, if a bit is set to one, a corresponding field is present in the message; if that bit is set to zero, the corresponding field is absent. In one embodiment, if bit 1 of the first bitmap is 1, the message contains a second bitmap.”; [0039] “In one embodiment, the data fields ( 407) contain the information needed for processing the message related to an account ( or for performing other system functions). A prede-termined specification defines the attributes, such as length and format, for each field selected by the bitmaps ( 405). In one embodiment, the field content and length may be fixed or variable, depending on the type of message.”; [0040] “In one embodiment, predefined codes can be used as the message type identifier ( 403) to indicate that the message is a credit reward message (402), a redeem reward message ( 404), an authorization request message, or an authorization response message, etc., as illustrated in FIG. 14. In another embodiment, instead of using the field of message type identifier ( 403) to indicate that the message is related to a reward, the sub-fields with the bitmaps (405) and/or the data fields ( 407) ( e.g., processing code) can be set to distinguish a reward message from messages of other types. For example, a new processing code value can be used to identify a reward transaction. In other embodiments, other data fields are used to indicate a reward transaction.”; claim interpretation: in a method claim, determining whether and upon determination type recitations fail to positively claim determination the Examiner suggests striking through recitation of  in “determining whether…” limitation and  in “upon determination, updating” and recite “in response to determining, updating …” – see Ex parte Schulhauser, Appeal 2013-007847, Application 12/184,020, which is a precedential ruling); and 
(c) Singh discloses upon determination, updating a … in a user profile associated with the user enrolled for the … reward service (see Figs. 10, 13, and their associated disclosures; [0031]; [0101]-[0102]; [0110]; claim interpretation: in a method claim, determining whether and upon determination type recitations fail to positively claim determination the Examiner suggests striking through recitation of  in “determining whether…” limitation and  in “upon determination, updating” and recite “in response to determining, updating …” – see Ex parte Schulhauser, Appeal 2013-007847, Application 12/184,020, which is a precedential ruling).  
Although Singh suggests tracking user transaction activities; and scores, see [0030]-[0031]; and [0110] and [0425] respectively, Singh expressly does not teach … eco-friendly … green-score … green-score … eco-friendly … eco-friendly … green … green score … green-score …. Zhu teaches … eco-friendly … green-score … green-score … eco-friendly … eco-friendly … green … green score … green-score …. (see [0051]; [0058]; [0074]-[0076]; claim interpretation: particular type of activity associated with user which are labeled as green and/or eco-friendly are to be tracked and scored based on such tracked user activities).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh’s foregoing suggestions in view of Zhu’s teachings as noted above with motivation to tracking and generating a user score associated with green or eco-friendly activities carried out by user such that such green or eco-friendly activities can be rewarded, see at least Zhu [0074].
As per claim 2, Singh in view of Zhu teaches the claim limitations of claim 1. Singh teaches wherein the one or more […] bits are present in at least one of a header section or an application data section of the transaction file (see Figs. 10, 13, and their associated disclosures; [0007] note “the issuers and/or their partners in the loyalty program use files to exchange information about the rewards.”; [0038] “In one embodiment, one or more bitmaps ( 405) are used to specify which data fields are present in the message. In one embodiment, if a bit is set to one, a corresponding field is present in the message; if that bit is set to zero, the corresponding field is absent. In one embodiment, if bit 1 of the first bitmap is 1, the message contains a second bitmap.”; [0039] “In one embodiment, the data fields ( 407) contain the information needed for processing the message related to an account ( or for performing other system functions). A prede-termined specification defines the attributes, such as length and format, for each field selected by the bitmaps ( 405). In one embodiment, the field content and length may be fixed or variable, depending on the type of message.”; [0040] “In one embodiment, predefined codes can be used as the message type identifier ( 403) to indicate that the message is a credit reward message (402), a redeem reward message ( 404), an authorization request message, or an authorization response message, etc., as illustrated in FIG. 14. In another embodiment, instead of using the field of message type identifier ( 403) to indicate that the message is related to a reward, the sub-fields with the bitmaps (405) and/or the data fields ( 407) ( e.g., processing code) can be set to distinguish a reward message from messages of other types. For example, a new processing code value can be used to identify a reward transaction. In other embodiments, other data fields are used to indicate a reward transaction.”).   
Although Singh suggests tracking user transaction activities; and scores, see [0030]-[0031]; and [0110] and [0425] respectively, Singh expressly does not teach […] green […]. Zhu teaches […] green […] (see [0051]; [0058]; [0074]-[0076]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh’s foregoing suggestions in view of Zhu’s teachings as noted above with motivation to track user’s green or eco-friendly activities by encoding transaction files such that such green or eco-friendly activities of the user can be scored and rewarded, see at least Zhu [0074].
 
As per claims 3 and 11, Singh in view of Zhu teaches the claim limitations of claims 1 and 10 respectively. Singh teaches further comprising: sending the transaction file with the […] bit to an issuing server associated with a payment account of the user, wherein the payment account is used for the financial transaction (see [0099]; [0262]; [0281]; [0318]; [0331]-[0334]); and  receiving a verification confirmation of the financial transaction from the issuing server, wherein the […] is updated upon receipt of the verification conformation (see [0110]-[0113]; [0225]; [0315]; [0498]).
Although Singh suggests tracking user transaction activities; and scores, see [0030]-[0031]; and [0110] and [0425] respectively, Singh expressly does not teach […] green […]; […] green score […]. Zhu teaches […] green […]; […] green score […] (see [0041]; [0051]; [0058]; [0074]-[0077]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh’s foregoing suggestions in view of Zhu’s teachings as noted above with motivation to tracking and generating a user score associated with green or eco-friendly activities carried out by user such that such green or eco-friendly activities can be rewarded, see at least Zhu [0074].
As per claims 4 and 12, Singh in view of Zhu teaches the claim limitations of claims 1 and 10. Although Singh suggests tracking user transaction activities; and scores, see [0030]-[0031]; and [0110] and [0425] respectively, Singh expressly does not teach wherein updating the green score comprises: incrementing the green score by a predetermined number upon determination;  resetting the green score to a default score based on a time cycle; and  rewarding the user based on the green score. Zhu teaches wherein updating the green score comprises: incrementing the green score by a predetermined number upon determination (see [0041]; [0051]); resetting the green score to a default score based on a time cycle (see [0058]); and rewarding the user based on the green score (see [0074]-[0077]).  
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh’s foregoing suggestions in view of Zhu’s teachings as noted above with motivation to tracking, generating, and updating a time weighted user score associated with green or eco-friendly activities carried out by user such that such green or eco-friendly activities can be rewarded, see at least Zhu [0051], [0058], and [0074].
As per claim 8, Singh in view of Zhu teaches the claim limitations of claim 1. Singh suggests rewarding based on tracked user activity, see at least [0030]-[0031], however  Singh expressly does not teach wherein the at least one attribute of the plurality of attributes comprises purchasing at least one product from a merchant registered as an eco- friendly merchant under the green-score reward service. Zhu teaches wherein the at least one attribute of the plurality of attributes comprises purchasing at least one product from a merchant registered as an eco- friendly merchant under the green-score reward service (see [0030]; [0036]; [0040]-[0041]; [0046]; [0055]-[0057]; [0074]-[0076]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh’s foregoing suggestions in view of Zhu’s teachings as noted above with motivation to enroll clients such as users/buyers and sellers in green or ecologically friendly item/product purchase transactions rewards program such that green transactions can be encouraged and rewarded, see at least Zhu [0030], [0056], and [0074]-[0076].
As per claim 9, Singh in view of Zhu teaches the claim limitations of claim 1. Singh suggests rewarding based on tracked user activity, see at least [0030]-[0031], however Singh expressly does not teach wherein the at least one attribute of the plurality of attributes comprises purchasing an eco-friendly product through e-commerce. Zhu teaches wherein the at least one attribute of the plurality of attributes comprises purchasing an eco-friendly product through e-commerce (see [0030]; [0036]; [0040]-[0041]; [0046]; [0055]-[0057]; [0074]-[0076]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh’s foregoing suggestions in view of Zhu’s teachings as noted above with motivation to facilitate between clients such as users/buyers and sellers green or ecologically friendly item/product purchase transactions such that green transactions can be encouraged and rewarded, see at least Zhu [0030], [0056], and [0074]-[0076].
As per claim 13, Singh in view of Zhu teaches the claim limitations of claim 10. Singh suggests rewarding based on tracked user activity, see at least [0030]-[0031], however Singh expressly does not teach wherein the processor is further configured to cause the server system to save the updated green score in a database communicatively coupled with the server system. Zhu teaches wherein the processor is further configured to cause the server system to save the updated green score in a database communicatively coupled with the server system (see [0041]; [0051]; [0058]; [0074]-[0077]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh’s foregoing suggestions in view of Zhu’s teachings as noted above with motivation to tracking, generating, and updating a time weighted user score associated with green or eco-friendly activities carried out by user such that such green or eco-friendly activities can be rewarded, see at least Zhu [0051], [0058], and [0074].  
4.	Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh, in view of Zhu, in view of Bain et al. (Pub. No.: US 2019/0372345) referred to hereinafter as Bain.
As per claims 6 and 16, Singh in view of Zhu teaches the claim limitations of claims 1 and 10 respectively. Singh suggests rewarding based on tracked user activity, see at least [0030]-[0031], and Zhu suggests scoring and rewarding eco-friendly or green activities of users, see at least [0051], [0058], and [0074], however  Singh in view of Zhu expressly does not teach wherein the at least one attribute of the plurality of attributes comprises at least one of: a decrease in an electricity bill amount paid by the user consecutively for a threshold number of months; and a decrease in a fuel consumption of the user consecutively for a threshold number of months. Bain teaches wherein the at least one attribute of the plurality of attributes comprises at least one of: a decrease in an electricity bill amount paid by the user consecutively for a threshold number of months; and a decrease in a fuel consumption of the user consecutively for a threshold number of months (see Figs. 1B, 3-4, 6A-E,  10-12, 15, 18-24, and their associated disclosure; [0364] "In embodiments, a utility marketplace platform 100 may manage a point system 128. The point system 128 may encourage favorable energy consumption behavior by consumers 132. A point system may award different types of points. Different types of points may include a sign-on bonus, energy points, carbon points, gold hour points, and the like, each determined by a calculation that may factor in energy usage, the mix of sources, pricing, and other factors. With respect to a sign-on bonus, every consumer 132 connected to the utility marketplace platform 100 may receive a number of points (e.g., 1,000 points) upon sign-up to the utility marketplace. With respect to energy points, consumers 132 may receive energy points for responding to price signals and shifting their usage from high-price hours to low-price hours. Each day, their hourly usage profile (as a percentage of their total daily usage) may be compared to that of the overall market. A consumer may receive energy points when hourly usage is higher than the overall market in low-price hours and lower than the overall market in high-price hours (i.e., reacting to Green Hours or Brown Hours). With respect to carbon points, consumers 132 may receive carbon points for responding to emissions signals and by shifting their usage from high-emission hours to low-emission hours (i.e., again reacting to Green Hours and Brown Hours). Each day, their period (e.g., hourly) usage profile (such as a percentage of their total daily usage) may be compared to that of the overall market. A consumer 132 may receive carbon points when hourly usage is higher than the overall market in low-emission hours and lower than the overall market in high-emission hours. For the purposes of this calculation, emission levels may be based upon the percentage of total system load being served by wind generation, as published by the ISO. A gold hour may be a demand response program that rewards consumers 132 for curtailing usage during specific hours of high system demand. This may be administered through a third party contracted to a provider of a utility marketplace platform 100. Consumers 132 may be alerted to an upcoming gold hour and, if they participate by reducing usage during that hour, may earn substantially larger rewards on top of any energy points and carbon points earned. A utility marketplace platform 100 may perform points calculations."; [0369] [0371]; [0382]-[0384]; [0385] note “FIGS. 6A-6E depict a billing UI 600 for a mobile app 122 for a utility marketplace platform 100. A billing UI 600 may include a summary section 602 and a cost breakdown section 604. A summary section may include a composite rate 606 and a total price paid for energy 608. A cost breakdown section 604 may include a membership fee 610, wholesale green energy costs 612, poles and line cost 614, taxes and fees cost 616, points redeemed 618 and the like. As depicted in FIG. 6B, a billing UI may also include a monthly summary section 620. A monthly summary section 620 may include a starting monthly balance 622, a monthly energy cost 624, a top-offs cost 626 and a monthly ending balance 628.”; [0397]; [0417] note "For example, an individual consumer 132 might be challenged to reduce energy used for washing clothing by 20% over the course of a month and might be rewarded by a benefit within the platform (such as a credit for purchase of energy, or the like). In another example, a group of consumers 132 might be challenged to determine which consumer can achieve the greatest reduction in overall energy consumption over the period of a week. As with other games, variation of the parameters of a consumption game (such as type and allocation of rewards, type of challenge conducted, timing of the game, duration of time intervals involved in a challenge, and the like) may be managed using machine learning 104 including based on feedback, such as based on the effect of the challenge on behavior, the effect of different rewards on behavior, or the like."; [0419] - thus incentivizes savings my providing time based such as days, hours, weekly, monthly, etc. fuel and electricity reduction goals to the users which are tracked via user’s bills).  
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh in view of Zhu’s foregoing suggestions in view of Bain’s teachings as noted above with motivation to allow user to maximize rewards time over time such as month over month for reducing consumption to earn and redeem reward points as bill credits, see at least Bain [0382]-[0385].
5.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Singh, in view of Zhu, in view of Goldman (Pub. No.: US 2011/0082733).
As per claim 7, Singh in view of Zhu teaches the claim limitations of claim 1. Singh suggests rewarding based on tracked user activity, see at least [0030]-[0031], and Zhu suggests scoring and rewarding eco-friendly or green activities of users, see at least [0051], [0058], and [0074], however  Singh in view of Zhu expressly does not teach wherein the at least one attribute of the plurality of attributes comprises opting for at least one of an electronic-bill, or an electronic-payment card statement.  Goldman teaches wherein the at least one attribute of the plurality of attributes comprises opting for at least one of an electronic-bill, or an electronic-payment card statement (see [0009] note “The customers who enroll receive an incentive for each and every payment or transaction that they complete without using paper. For example, customers who enroll in the program may be paid 10 cents for every payment they make without paper, up to a total of $120 annually. In the context of the present invention, payments without paper include debit card transactions (both signature and PIN), online bill payments and all automatic payments charged to a checking account or debit card”; [0019])
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh in view of Zhu’s foregoing suggestions in view of Goldman’s teachings as noted above with motivation to allow user to earn reward for engaging in particular type of green or eco-friendly activity such as signing-up for e-bill or e-statement, see at least Goldman [0009].
6.	Claims 5, 14, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh, in view of Zhu, in view of Arzumanyan et al. (Pub. No.: US 2014/0122272) referred to hereinafter as Arzumanyan.
As per claim 5, Singh in view of Zhu teaches the claim limitations of claim 1. Singh suggests rewarding based on tracked user activity, see at least [0030]-[0031], and Zhu suggests scoring and rewarding eco-friendly or green activities of users, see at least [0051], [0058], and [0074], however  Singh in view of Zhu expressly does not teach wherein the at least one attribute of the plurality of attributes comprises at least one of: declination a request for taking print of a transaction receipt during the financial transaction at an automated teller machine (ATM) terminal; and declination of a request for taking print of a customer copy during the financial transaction at a point of sale (POS) terminal. Arzumanyan teaches wherein the at least one attribute of the plurality of attributes comprises at least one of: declination a request for taking print of a transaction receipt during the financial transaction at an automated teller machine (ATM) terminal; and declination of a request for taking print of a customer copy during the financial transaction at a point of sale (POS) terminal (see [0016]; [0046]; [0066]; [0072]).  
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh in view of Zhu’s foregoing suggestions in view of Arzumanayn’s teachings as noted above with motivation to provide user option to engage in environmentally friendly activity by declining a paper receipt for one or more transactions conducted at POS and/or ATM, see at least Arzyumanyan [0016], [0066], and [0072].
As per claim 14, Singh in view of Zhu teaches the claim limitations of claim 10. Singh suggests rewarding based on tracked user activity, see at least [0030]-[0031], and Zhu suggests scoring and rewarding eco-friendly or green activities of users, see at least [0051], [0058], and [0074], however  Singh in view of Zhu expressly does not teach wherein the at least one attribute of the plurality of attributes comprises declining a request for taking print of a transaction receipt during the financial transaction at an automated teller machine (ATM) terminal. Arzumanyan teaches wherein the at least one attribute of the plurality of attributes comprises declining a request for taking print of a transaction receipt during the financial transaction at an automated teller machine (ATM) terminal (see [0016]; [0046]; [0066]; [0072]).  
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh in view of Zhu’s foregoing suggestions in view of Arzumanayn’s teachings as noted above with motivation to provide user option to engage in environmentally friendly activity by declining a paper receipt for one or more transactions conducted at POS and/or ATM, see at least Arzyumanyan [0016], [0066], and [0072].
As per claim 15, Singh in view of Zhu teaches the claim limitations of claim 10. Singh suggests rewarding based on tracked user activity, see at least [0030]-[0031], and Zhu suggests scoring and rewarding eco-friendly or green activities of users, see at least [0051], [0058], and [0074], however  Singh in view of Zhu expressly does not teach wherein the at least one attribute of the plurality of attributes comprises declining a request for taking print of a customer copy during the financial transaction at a point of sale (POS) terminal. Arzumanyan teaches  wherein the at least one attribute of the plurality of attributes comprises declining a request for taking print of a customer copy during the financial transaction at a point of sale (POS) terminal (see [0016]; [0046]; [0066]; [0072]).  
 Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh in view of Zhu’s foregoing suggestions in view of Arzumanayn’s teachings as noted above with motivation to provide user option to engage in environmentally friendly activity by declining a paper receipt for one or more transactions conducted at POS and/or ATM, see at least Arzyumanyan [0016], [0066], and [0072].
7.	Claims 17-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arzumanyan et al. (Pub. No.: US 2014/0122272) referred to hereinafter as Arzumanyan,  in view of Singh et al. (Pub. No.: US 2012/0191525)  referred to hereinafter as Singh, in view of Zhu et al. (Pub. No.: US 2009/0252318) referred to hereinafter as Zhu.
As per claim 17, Arzumanyan discloses a method for tracking an eco-friendly activity performed by a user during a financial transaction, the method comprising: (a) receiving a response from the user, during the financial transaction, on a notification message for taking a paper printed transaction receipt of the payment transaction (see [0016] note “collecting transaction data from a POS terminal. The method includes identifying a customer participating in a transaction with the POS terminal. The method uses the data transfer capture device to intercept a transaction data signal sent from the POS terminal to a peripheral device. The intercepted transaction data is then saved to memory. The intercepted transaction data is then associated with the identified customer and the transaction data and associated customer identity information are stored in memory. Additionally, the method may include transmitting the intercepted transaction data to the peripheral device. Transmitting the transaction data to the peripheral device may be based upon a customer response. For example, the data transfer capture device may query the customer about whether he would like a paper receipt as a record of his transaction. Based upon the customer's response to the query, the transaction data may be transmitted to the peripheral device for printing whereupon the customer may be provided with a receipt. If the customer declines a paper receipt, the transaction data would not be transmitted to the peripheral device and a receipt would not be printed”); (b) determining whether the response corresponds to declining the paper printed transaction receipt, wherein the declining of the paper printed transaction receipt corresponds to the eco-friendly activity (see [0016]; [0046]; [0066]; [0072]); (c) upon successful determination of the declination, […] (see [0016]; [0046]; [0066]; [0072]); and (d) sending the transaction file to a server system […] (see [0013]; [0016]-[0017]; [0042]-[0044]; [0050]-[0055]). 
Although Arzumanyan suggests eco-friendly transaction activity and encoding data in transaction files, see at least [0016], [0072], and [0087], Arzumanyan expressly does not teach c*) […] setting a flag of […] bit to one in a transaction file related to the financial transaction performed by the user; (d*) […] determine the flag of the […] bit set to one, based on a communication with an issuer server associated with a payment account of the user […]. Singh teaches (c*) […] setting a flag of […] bit to one in a transaction file related to the financial transaction performed by the user; (d*) […] determine the flag of the […] bit set to one, based on a communication with an issuer server associated with a payment account of the user […] (see Figs. 10, 13, and their associated disclosures; [0032]-[0037]; [0038] “In one embodiment, one or more bitmaps ( 405) are used to specify which data fields are present in the message. In one embodiment, if a bit is set to one, a corresponding field is present in the message; if that bit is set to zero, the corresponding field is absent. In one embodiment, if bit 1 of the first bitmap is 1, the message contains a second bitmap.”; [0039] “In one embodiment, the data fields ( 407) contain the information needed for processing the message related to an account ( or for performing other system functions). A prede-termined specification defines the attributes, such as length and format, for each field selected by the bitmaps ( 405). In one embodiment, the field content and length may be fixed or variable, depending on the type of message.”; [0040] “In one embodiment, predefined codes can be used as the message type identifier ( 403) to indicate that the message is a credit reward message (402), a redeem reward message ( 404), an authorization request message, or an authorization response message, etc., as illustrated in FIG. 14. In another embodiment, instead of using the field of message type identifier ( 403) to indicate that the message is related to a reward, the sub-fields with the bitmaps (405) and/or the data fields ( 407) ( e.g., processing code) can be set to distinguish a reward message from messages of other types. For example, a new processing code value can be used to identify a reward transaction. In other embodiments, other data fields are used to indicate a reward transaction.”; [0041]-[0047]).
Therefore (as it applies to claim limitations(c*) and (d*)) it would be obvious to a PHOSITA before the effective filling date of the invention to modify Arzumanyan’s foregoing suggestions in view of Singh’s teachings as noted above with motivation to allow for proper settlement of the transaction by parsing/processing particularly encoded transaction file, see at least Singh [0032]-[0033] and [0040]-[0046].
Although Arzumanyan suggests eco-friendly transaction activity, see at least [0016] and [0072], and Singh suggests user activity based loyalty program, see at least [0005] and [0050], Arzumanyan in view of Singh expressly does not teach (c**)  […] a green […]; (d**) […] managing a green-score reward service, wherein the server system is configured to: verify a subscription of the user of for the green-score reward service […] green […] and update a green score of the user. Zhu teaches […] a green […]; […] managing a green-score reward service, wherein the server system is configured to: verify a subscription of the user of for the green-score reward service […] green […] and update a green score of the user (see [0041]; [0051]; [0058]; [0074]-[0077]).
Therefore (as it applies to claim limitations(c**) and (d**)) it would be obvious to a PHOSITA before the effective filling date of the invention to modify Arzumanyan in view of Singh’s foregoing suggestions in view of Zhu’s teachings as noted above with motivation to track and score green activities as conducted by the user during a transaction such that those activities can be rewarded, see at least Zhu [0058] and [0072].

As per claim 18, Arzumanyan in view of Singh and Zhu teaches the claim limitations of claim 17. Arzumanyan teaches wherein the at least one attribute of the plurality of attributes comprises at least one of: declination of a request for taking print of a transaction receipt during the financial transaction at an automated teller machine (ATM) terminal; and declination of a request for taking print of a customer copy during the financial transaction at a point of sale (POS) terminal (see [0016]; [0035]; [0066]; [0068]).  
As per claim 20, Arzumanyan in view of Singh and Zhu teaches the claim limitations of claim 17. Arzumanyan teaches further comprising sending the notification message to a user device of the user, and wherein receiving the response comprises receiving a tap or swipe of a payment card of the user on a merchant terminal (see [0006] note “once the merchant identifies the customer, the customer can then specify a location to which the digital  receipt may be sent. For example the digital receipt may be sent to a Web address, a cell phone, or a personal digital assistant (PDA).”; [0045]; [0046] note “Once the customer swipes his customer identifier 222 or enters a pass code, the transaction data 106 is associated with the customer identity information, and eventually, sent along through the data communications network 228. The transaction data capture device 200 may also function in paperless mode. In paperless mode, the transaction data capture device 200 saves the transaction data 106 to memory 224 and associates the transaction data 200 with customer identity information. Then, the transaction data capture device 200 may cause or facilitate a query to the customer as to whether he would like a paper receipt as a record of the transaction. The query may be provided by a graphical interface, such as a monitor, in communication with transaction data capture device 200, or it may be communicated verbally by a cashier. The customer may respond to the query, for example, haptically with a keypad or touch screen, or orally to the cashier”; [0074]).  
8.	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arzumanyan  in view of Singh, in view of Zhu, in view of Bain et al. (Pub. No.: US 2019/0372345) referred to hereinafter as Bain.
As per claim 19,  Arzumanyan in view of Singh and Zhu teaches the claim limitations of claim 17. Arzumanyan suggests environmentally friendly activity , see at least [0072], Singh suggests rewarding based on tracked user activity, see at least [0030]-[0031], and Zhu suggests scoring and rewarding eco-friendly or green activities of users, see at least [0051], [0058], and [0074], however  Singh in view of Zhu expressly does not teach wherein the at least one attribute of the plurality of attributes comprises at least one of: a decrease in an electricity bill amount paid by the user consecutively for a threshold number of months; and a decrease in a fuel consumption of the user consecutively for a threshold number of months. Bain teaches wherein the at least one attribute of the plurality of attributes comprises at least one of: a decrease in an electricity bill amount paid by the user consecutively for a threshold number of months; and a decrease in a fuel consumption of the user consecutively for a threshold number of months (see Figs. 1B, 3-4, 6A-E,  10-12, 15, 18-24, and their associated disclosure; [0364] "In embodiments, a utility marketplace platform 100 may manage a point system 128. The point system 128 may encourage favorable energy consumption behavior by consumers 132. A point system may award different types of points. Different types of points may include a sign-on bonus, energy points, carbon points, gold hour points, and the like, each determined by a calculation that may factor in energy usage, the mix of sources, pricing, and other factors. With respect to a sign-on bonus, every consumer 132 connected to the utility marketplace platform 100 may receive a number of points (e.g., 1,000 points) upon sign-up to the utility marketplace. With respect to energy points, consumers 132 may receive energy points for responding to price signals and shifting their usage from high-price hours to low-price hours. Each day, their hourly usage profile (as a percentage of their total daily usage) may be compared to that of the overall market. A consumer may receive energy points when hourly usage is higher than the overall market in low-price hours and lower than the overall market in high-price hours (i.e., reacting to Green Hours or Brown Hours). With respect to carbon points, consumers 132 may receive carbon points for responding to emissions signals and by shifting their usage from high-emission hours to low-emission hours (i.e., again reacting to Green Hours and Brown Hours). Each day, their period (e.g., hourly) usage profile (such as a percentage of their total daily usage) may be compared to that of the overall market. A consumer 132 may receive carbon points when hourly usage is higher than the overall market in low-emission hours and lower than the overall market in high-emission hours. For the purposes of this calculation, emission levels may be based upon the percentage of total system load being served by wind generation, as published by the ISO. A gold hour may be a demand response program that rewards consumers 132 for curtailing usage during specific hours of high system demand. This may be administered through a third party contracted to a provider of a utility marketplace platform 100. Consumers 132 may be alerted to an upcoming gold hour and, if they participate by reducing usage during that hour, may earn substantially larger rewards on top of any energy points and carbon points earned. A utility marketplace platform 100 may perform points calculations."; [0369] [0371]; [0382]-[0384]; [0385] note “FIGS. 6A-6E depict a billing UI 600 for a mobile app 122 for a utility marketplace platform 100. A billing UI 600 may include a summary section 602 and a cost breakdown section 604. A summary section may include a composite rate 606 and a total price paid for energy 608. A cost breakdown section 604 may include a membership fee 610, wholesale green energy costs 612, poles and line cost 614, taxes and fees cost 616, points redeemed 618 and the like. As depicted in FIG. 6B, a billing UI may also include a monthly summary section 620. A monthly summary section 620 may include a starting monthly balance 622, a monthly energy cost 624, a top-offs cost 626 and a monthly ending balance 628.”; [0397]; [0417] note "For example, an individual consumer 132 might be challenged to reduce energy used for washing clothing by 20% over the course of a month and might be rewarded by a benefit within the platform (such as a credit for purchase of energy, or the like). In another example, a group of consumers 132 might be challenged to determine which consumer can achieve the greatest reduction in overall energy consumption over the period of a week. As with other games, variation of the parameters of a consumption game (such as type and allocation of rewards, type of challenge conducted, timing of the game, duration of time intervals involved in a challenge, and the like) may be managed using machine learning 104 including based on feedback, such as based on the effect of the challenge on behavior, the effect of different rewards on behavior, or the like."; [0419] - thus incentivizes savings my providing time based such as days, hours, weekly, monthly, etc. fuel and electricity reduction goals to the users which are tracked via user’s bills).  
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Arzumanyan in view of Singh and Zhu’s foregoing suggestions in view of Bain’s teachings as noted above with motivation to allow user to maximize rewards time over time such as month over month for reducing consumption to earn and redeem reward points as bill credits, see at least Bain [0382]-[0385].
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
0. Pub. No. US2015/0170186 see [0059] "FIG. 2a shows a data flow diagram illustrating performing a transaction in example embodiments of the ECO ADVANTAGE. In some implementations, a user 201 may interact with a merchant 202 via initiating a transaction for a product and/or service with the merchant 205. In some implementations, the user may initiate the transaction via the Point of Sales (PoS) device at the merchant location, via a merchant kiosk, via a personal electronic device (e.g. computer connected to a website, mobile device connected to an ECO ADVANTAGE application, and/or the like). In some implementations, the user may provide information to the merchant including the user's ID in ECO ADVANTAGE, the user's PIN (and/or a like form of authentication), and/or the like. In some implementations, the PoS device may also provide information such as the transaction amount, products and/or services being purchase, refunded, and/or the like, atmospherics at the time of the transaction, and/or like information. In some implementations, the merchant may send this information to the ECO ADVANTAGE server 203 via an eco request message 206. In some implementations, an exemplary XML-encoded eco request message 206 may take a form similar to the following:" - this reference is conceptually similar to the instant application.
	i. Pub. No.: US 2011/0015981 see Abstract note "incentivize transactions to enhance
social goodness are described. The system receives a request for a badge representing social goodness of a user of a first network entity. The request includes a user identifier that identifies the user. The system generates the badge based on a social goodness index for the user. The social goodness index may be based on at least one social goodness criteria that is selected from social goodness criterion by the user and transaction information for transactions of items that are transacted by the user on the first network entity. The social goodness index provides a measurement of the social goodness of the user in relation to other users of the first network entity." - this reference is conceptually similar to the instant application.
	ii. Pub. No.: US 20100125522 [0010] "store online copies of all transaction receipts, thus enabling a customer to decline a printed receipt for the transaction."; [0014] The full e-service web-portal can also allow consumers/users to make a positive impact on the environment as they can choose to not have paper receipts printed at the end of their purchase transactions. Through this solution, consumers can no longer require paper receipts to make returns since digital copies of receipts can be kept online and can be linked to each purchase transaction for future access and printing (if needed). The elimination of requiring a receipt at the end of a purchase transaction benefits the customer by allowing them to be more "eco-friendly"; it benefits the merchant as the need for paper and ink for printing such receipts can be decreased, ultimately saving them money. Most importantly, cutting back on consumption and production of paper can significantly reduce the impact these materials have on our environment.”; and 
iii. Patent No.: US 8,732,021 see Fig. 8 and its associated disclosure; "Further, burning “too much” gasoline has negative consequence for the environment and global climate. Again, the cost paid by individuals for gasoline in many countries does not adequately reflect the aggregate cost paid by society"; " credits might be available if the individual wants to stop or curtail future consumption. The credits might be available to purchase or provide products and/or services to assist with decreasing consumption of the addictive commodity. At step 216, the central database would make a record of the intent to decrease or stop future purchases or consumption. Based on length of time of success, the price of purchasing the addictive commodity in future might be recalculated taking into account that the incentive should reward longer periods of decreased consumption while making it less desirable to start again with higher consumption";  "a record of an attempt to stop or diminish consumption. In that case, no additional prepayment can be applied to purchase of the commodity. Credits of remaining prepayment may be applied to products and services intended to diminish consumption. Based on length of time of success, the price of prepayment to potentially purchase the addictive commodity in the future (if before the “anniversary date”) might be recalculated taking into account that the incentive should reward longer periods of decreased consumption while making it less desirable to start again with even higher consumption" - this reference could have been used in place of Pub. No. US20190372345A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIPEN M PATEL/Primary Examiner, Art Unit 3688